Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
Claims 12, 14, 16-25, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for the limitation “wherein the fabric of the second material layer is further secured directly to the first material layer” or for “laying flat”. Further, the specification does not provide support for the limitation that the second material layer “includes a fabric”. Original claim 22 provides support for a woven fabric or a nonwoven fabric but not for  fabric generally which would also include at least knits, felts and fleeces.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14, 16, 19, 22, 23, 24, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemeyer et al, U.S. Patent Application Publication No. 2003/0113507.
Niemeyer discloses a wrapped absorbent structure comprising two or more absorbent layers including an absorbent core entirely wrapped by an absorbent wrap. See paragraph 0011.   The core is more absorbent than the wrap but the wrap also has some absorbent capacity.   See paragraph 0008.   As shown especially in figures 2 and 3, the wrap wraps the entire core and then is secured along an entire perimeter of the core.  The absorbent core may comprise a majority of pulp fluff, (note that pulp is a cellulosic material, see paragraph 0022-0023, 0029).  See paragraph 0009.  The wrap is a different material which can contain a higher percentage of binders such as meltblown polymers, thermoplastic binder fibers and liquid sprayable binding agents.  See paragraph 0010.  With regard to the limitation “wherein the apparatus, when placed in a container, absorbs moisture from the container through the first material layer into the second material layer at the first end of the second material layer, and uses capillary action to remove the absorbed moisture from the container through the second material layer at the second end of the second material layer into the first material layer”, this limitation is construed as a statement of intended use.  The claims are drawn to the moisture 
With regard to the claims as amended, the wrap is directly wrapped around the core material and folded to secure which would meet the limitation of directly secured.  Since the core is fully wrapped by the wrapper, it spans from one end of the core to another and as shown by the figures, lays flat against the absorbent core.  With regard to the limitation that the second material layer is a fabric, Niemeyer teaches that the second material, can be a coform or other airlaid web, such as a combination of meltblown fibers and superabsorbent materials.  See paragraph 0035-0036.  Meltblown fabrics and conforms are types of nonwoven fabrics.    
With regard to claim 14, the first material has at least one of an internal or externa conductive layer.  With regard to claim 16, the second material necessarily has a shape. With regard to claim 19, figure 5 shows multiple plies of the inner core.   With regard to claim 22, the absorbent core may be a coform which is a nonwoven fabric.  With regard to claims 23 and 24, the first and second layers can both comprise cellulosic fibers.  With regard to claim 25, the binder fibers may comprise polyethylene terephthalate, (polyester).  See paragraph 0041.  With regard to claim 27, the absorbent core may comprise all cellulosic fiber materials.  (Note that the inner core may comprise all pulp fibers and zero percent binder).  See paragraph 0009.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al, U.S. Patent Application Publication No. 2003/0113507.
Niemeyer et al discloses an absorbent apparatus as set forth above.
Niemeyer differs from the claimed invention because it does not disclose that the absorbent core has a rectangular shape, the particular dimensions of the absorbent core and the wrapping material, or that the wrapping layer is secured to the second material layer.  However, with regard to the particular shape, it would have been obvious to one of ordinary skill in the art to have selected the shape of the core depending on how the final product was to be used.  It further would have been obvious to have selected the dimensions of the wrapper relative to the dimensions of the inner core which allowed for the core to be completely and securely wrapped as required by Niemeyer, and to have secured the wrapping and the core so that they were securely attached.
Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al, U.S. Patent Application Publication No. 2003/0113507 in view of McDonough, U.S. Patent No. 1,595,899.
Niemeyer et al differs from the claimed invention because it does not disclose the edges of the wrapping are tucked into the absorbent core.
However, McDonough teaches tucking the edges of an outer fabric covering into a central mat material which the fabric covers in order to provide a smooth and tidy appearance to the structure.  See entire document, especially, lines 26- 49.  
Therefore, it would have been obvious prior to the effective date of the instant application to have tucked the outer ends of the wrapper of Niemeyer into the core portion of the structure in order to provide a neat and tidy appearance to the structure as taught by McDonough.

Claim 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al, U.S. Patent Application Publication No. 2003/0113507 in view of Diaz, U.S. Patent Application Publication No. 2011/0119810.
Niemeyer does not disclose employing bamboo fibers.
However, Diaz discloses that bamboo was a known equivalent fiber for use in absorbing and wicking layers to cotton.  See claim 8 of Diaz.  Therefore, it would have been obvious to have included bamboo as one of the fibers in the second material, in view of the teaching of Diaz that bamboo was known and useful in the art for this intended purpose.
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
Applicant argues that there is support for the limitation of “flat” at paragraphs 0032-0033 which discusses the wrap being wrapped in a way similar to a book cover and a book.  However,  book is not necessarily flat and the method of wrapping does not equate to a 
With regard to Niemeyer, Applicant argues that pulp fluff is analogous to cotton balls and therefore would not be flat and not be able to be flat.  However, fluff pulp is not cotton and has no relationship to cotton balls.  Fluff pulp is made from wood pulp.  Fluff pup is commonly and conventionally used to form flat pads such as various hygiene products.  Note, paragraph 0016 of Joutsimo, U.S. PgPub 20130105097 which teaches that cellulosic fluff pulp is known in the art of absorbent articles to be formed into soft, thin and flexible absorbent cores having good wicking characteristics.
Applicant argues that the fluff pulp is used to absorb and hold moisture rather than to wick it.  However, fluff pulp which is wet in one area will necessarily wick or move moisture from the wet to the dryer areas to some extent.  See Joutsimo, paragraph  0016.
Applicant argues that the absorbent core does not correspond to a fabric.  However, the core material can be a coform or other airlaid web, such as a combination of meltblown fibers and superabsorbent materials.  See paragraph 0035-0036.  Meltblown fabrics and conforms are types of nonwoven fabrics.    
 Applicant argues that Niemeyer does not teach that the first and second materials are directly secured.  However, the two layer in Niemeyer are in directly contact and are secured together by wrapping and folding to secure.   No particular means of securing is recited in the claims or in the specification.
Applicant argues that the absorbent material of Niemeyer is incapable of being folded and thus cannot meet claim 19.  However, claim 19 does not recite folding.  Figure 5 of Niemeyer shows multiple plies of the absorbent core structure.  
Applicant argues that official notice was taken in the previous action.  No official notice was taken.  A reasoned statement of obviousness was set forth with regard to why claims 17, 18 and 21 are obvious in view of the Niemeyer reference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789